Case: 1:15-cv-01235 Document #: 206 Filed: 02/11/21 Page 1 of 1 PageID #:3459

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Mark Janus, et al.
                                                       Plaintiff,
v.                                                                  Case No.:
                                                                    1:15−cv−01235
                                                                    Honorable Robert W.
                                                                    Gettleman
American Federation of State, County and Municipal
Employees, Council 31, AFL−CIO, et al.
                                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, February 11, 2021:


        MINUTE entry before the Honorable Robert W. Gettleman: Joint motion of
Plaintiff Mark Janus and Defendant AFSCME Council 31 to continue stay of Rule 54−3
deadlines [205] is granted. Local Rule 54−3 deadlines remain stayed until 3/30/2021. The
parties are directed to file a status report by 3/25/2021. Telephonic status hearing set for
3/30/2021 at 9:15 a.m. The call−in number is (888) 684−8852 and the access code is
1503395. Mailed notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
